                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


    James C. Hawkins,                            )            C/A No.: 2:18-cv-893-JMC
                                                 )
                    Plaintiff,                   )
                                                 )
    v.                                           )                       ORDER
                                                 )
    Cpt. James McFadden,                         )
                                                 )
                  Defendant.                     )
    _________________________________            )

         The undersigned United States Magistrate Judge has scheduled a Mediation Conference in

this matter.

         All parties and their lead counsel are to appear before the Honorable Kaymani D. West for

a Mediation Conference to be held on July 21, 2021, beginning at 10:00 a.m. at the McMillan

Federal Building, 401 W. Evans Street, Florence, South Carolina, in Courtroom 3, which is located

on the third floor. Plaintiff will be transported to the Florence Courthouse from the Florence

County Detention Center.

         No later than July 12, 2021, each party may submit a supplemental confidential settlement

statement (“Settlement Statement”) to the undersigned.1 The Settlement Statement shall not

become a part of the file of the case but shall be for the exclusive use of the undersigned magistrate

judge in preparing for the Mediation Conference. The Settlement Statement shall contain a specific

recitation of the facts, a discussion of the strengths and weaknesses of the case, the parties’ position

on settlement, including a present settlement proposal, and a report on settlement efforts to date.




1
 The undersigned recognizes that the parties previously submitted mediation statements when this
case was scheduled to mediate in 2020. Parties may choose to either rely on those statements,
supplement those statements, or provide a new statement.
                                                     1
If not already part of the court’s file in this case, please attach to the Settlement Statement any

documents or exhibits. To the extent critical information is part of the court’s record, please cite

to the document using the court-provided docket number (the ECF number) of the document(s). It

is not necessary to resubmit copies of documents so identified. The Settlement Statement should

not be lengthy but should contain enough information to be useful to the magistrate judge in

analyzing the factual and legal issues of the case. The parties are directed to be candid in their

statements. The Settlement Statements are not to be filed electronically with the Clerk of Court;

rather, the Settlement Statements are to be mailed to the undersigned at 401 W. Evans St., Florence,

SC 29501; or emailed directly to chambers at west_ecf@scd.uscourts.gov. Copies of the

Settlement Statement shall not be provided to the other parties in the case.

       The purpose of the Mediation Conference is to facilitate settlement of this case, if that is

appropriate. It will be conducted in such a manner as not to prejudice any party in the event

settlement is not reached. To that end, all matters communicated to the undersigned in confidence

will be kept confidential and will not be disclosed to any other party or to the trial judge. The

undersigned, of course, will not serve as the trial judge in this case. Counsel are directed to review

the Local Civil Rules on mediation prior to the scheduled date.

       At the Mediation Conference the parties, by counsel, shall give a brief presentation

outlining the factual and legal highlights of their case. Then, separate, confidential caucuses will

be held with each party and the party’s representative(s). This Mediation Conference is scheduled

for no more than three hours.

       IT IS SO ORDERED.




                                                  2
June 30, 2021                  Kaymani D. West
Florence, South Carolina       United States Magistrate Judge




                           3
